1    Erica Maharg (Bar No. 279396)
     Nicole C. Sasaki (Bar No. 298736)
2
     SAN FRANCISCO BAYKEEPER
3    1736 Franklin Street, Suite 800
     Oakland, California 94612
4    Telephone: (510) 735-9700
     Facsimile: (510) 735-9160
5
     Email: erica@baykeeper.org
6    Email: nicole@baykeeper.org

7    Attorneys for Plaintiff
     SAN FRANCISCO BAYKEEPER
8
9
                                        UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                             SAN JOSE DIVISION
12
13
      SAN FRANCISCO BAYKEEPER, a non-profit            Civil No. 5:19-cv-01201-SVK
14    corporation,

15                         Plaintiff,                  REQUEST TO CONTINUE CASE
16                                                     MANAGEMENT CONFERENCE AND
                    v.                                 ASSOCIATED DEADLINES; [PROPOSED]
17                                                     ORDER
      S.O.S. STEEL COMPANY, INC.,
18                                                     (Federal Water Pollution Control Act, 33
19                          Defendant.                 U.S.C. § 1251 et seq.)

20                                                     Honorable Susan van Keulen
21
22
23
24
25
26
27
28



     REQUEST TO CONTINUE CMC                                       Civil No. 5:19-cv-01201-SVK
1            Plaintiff San Francisco Baykeeper (“Plaintiff”) respectfully submits this request as follows:

2            WHEREAS, on March 5, 2019, Plaintiff filed the above-entitled action (Dkt. 1);
3
             WHEREAS, on April 22, 2019, Plaintiff transmitted to Defendant a Request for Waiver of the
4
      Service of Summons, and filed the returned and executed Waiver of the Service of Summons on May
5
      7, 2019 (Dkt. 5);
6
             WHEREAS, the Court’s Order Setting Initial Case Management Conference and ADR
7
      Deadlines (“Scheduling Order”) set the Initial Case Management Conference in this matter for June 4,
8
      2019 at 9:30 a.m. (Dkt. 3);
9
             WHEREAS, the Scheduling Order requires the Parties to meet and confer regarding the initial
10
      disclosures, early settlement, ADR process selection and discovery plan; and to file an ADR
11
      Certification by May 14, 2019 (Dkt. 3);
12
             WHEREAS, the Scheduling Order requires the Parties to file their Rule 26(f) Report, complete
13
      initial disclosures or state objections to Rule 26(f) Report, and file a Case Management Statement by
14
      May 28, 2019 (Dkt. 3);
15
             WHEREAS, the Scheduling Order states that if the Initial Case Management Conference is
16
      continued, the other deadlines are continued accordingly (Dkt. 3);
17
             WHEREAS, the Plaintiff desires to continue informal negotiations in good faith, and
18
      anticipates reaching a final settlement in this action within the next three (3) weeks.
19
             NOW, THEREFORE, PLAINTIFF REQUESTS AS FOLLOWS:
20
                 1. The Case Management Conference shall be continued to June 26, 2019, at 9:30 a.m., or
21
                     at such later date that is convenient for the Court, in order to give the Parties a chance
22
                     to complete settlement negotiations without involving the resources of the Court.
23
                 2. The Parties’ ADR certifications and stipulations to ADR process shall be due no later
24
                     than 21 days in advance of the Case Management Conference.
25
                 3. The Parties’ Rule 26(f) Report and Case Management Statement shall be due no later
26
27                   than 7 days in advance of the Case Management Conference.

28

     REQUEST TO CONTINUE CMC                                               Civil No. 5:19-cv-01201-SVK
                4. The Parties’ initial disclosures or objections to Rule 26(f) Report shall be due no later
 1
                     than 7 days in advance of the Case Management Conference.
 2
            WHEREFORE, Plaintiff respectfully requests the Court to approve and enter the Proposed
 3
      Order below.
 4
     DATE: May 14, 2019                                   Respectfully Submitted,
 5
                                                  By:     /s/ Nicole C. Sasaki
 6
 7                                                        NICOLE C. SASAKI
                                                          Attorney for Plaintiff
 8                                                        SAN FRANCISCO BAYKEEPER

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     REQUEST TO CONTINUE CMC                                             Civil No. 5:19-cv-01201-SVK
                                               [PROPOSED] ORDER
 1
 2    GOOD CAUSE APPEARING,

 3            1. The Case Management Conference shall be continued to ________________________
                                                                       Tuesday, July 2, 2019

 4               at 9:30 a.m.

 5            2. The Parties’ ADR certifications and stipulations to ADR process shall be filed no later

 6               than 21 days in advance of the Case Management Conference.
 7            3. The Parties’ Rule 26(f) Report and Case Management Statement shall be filed no later
 8               than 7 days in advance of the Case Management Conference.
 9            4. The Parties’ initial disclosures or objections to Rule 26(f) Report shall be filed no later
10               than 7 days in advance of the Case Management Conference.
11    IT IS SO ORDERED.
12
13         Date: ____________________
                 May 15, 2019                           NORTHERN DISTRICT OF CALIFORNIA
14
15                                                      _____________________________________
                                                        Honorable Susan van Keulen
16                                                      United States District Court
17
18
19
20
21
22
23
24
25
26
27
28



     REQUEST TO CONTINUE CMC                                           Civil No. 5:19-cv-01201-SVK
